 



EXHIBIT 10.1
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (this “Agreement”) is entered into as of
September 15, 2005, by and between The GEO Group, Inc., a Florida corporation
(“GEO”), JFS Development, LLC, a Delaware limited liability company (“Buyer”),
and James F. Slattery, an individual resident of the State of Florida and the
sole member of Buyer (the “Sole Member”). Certain other capitalized terms used
herein are defined in Article XI and throughout this Agreement.
RECITALS
     WHEREAS, Correctional Services Corporation (“CSC”), its wholly-owned
subsidiary, Youth Services International, Inc., a Maryland corporation (“YSI”),
and the YSI subsidiaries set forth on Exhibit A attached hereto (YSI and such
subsidiaries, the “YSI Entities”) operate secure and non-secure correctional and
detention facilities for low, medium and high risk youths (all of the foregoing
juvenile facilities operated by CSC and the YSI Entities, the “Juvenile
Business”);
     WHEREAS, CSC’s primary business is the operation of secure, residential
correctional and detention facilities that house and service adult offenders
(the “Adult Business”);
     WHEREAS, The GEO Group, Inc. (“GEO”) has agreed to acquire CSC pursuant to
that certain Merger Agreement, dated as of July 14, 2005 (the “Merger
Agreement”), by and among GEO, CSC and GEO Acquisition, Inc., a wholly-owned
subsidiary of GEO, which provides that, at the Effective Time (as defined in the
Merger Agreement), GEO Acquisition, Inc. will merge with and into CSC (the
“Merger”) and CSC shall continue as the surviving corporation of the Merger and
a direct, wholly-owned subsidiary of GEO;
     WHEREAS, the Sole Member is currently serving as the Chief Executive
Officer and President of CSC and in such capacity is knowledgeable about and has
access to such information regarding the assets, liabilities and operations of
the YSI Entities and the Juvenile Business for purposes of effectuating the
transactions contemplated by this Agreement;
     WHEREAS, subject to and following the consummation of the Merger, Buyer
desires to purchase, and GEO desires to cause CSC to sell to Buyer, all of the
outstanding shares of common stock, par value $0.01 per share, of YSI (the
“Purchased Shares”) on the terms and subject to the conditions set forth herein
(the “Stock Purchase”);
     WHEREAS, Buyer understands and acknowledges that it is buying the Purchased
Shares “AS IS” and without the benefit of any representations or warranties,
express or implied, of any kind from GEO or CSC regarding the Purchased Shares
or the assets, liabilities and operations of the YSI Entities or the Juvenile
Business;
     WHEREAS, the parties hereto desire that, following the Effective Time and
prior to the Closing, to the extent transferable and provided that the Required
Consents (as defined below) to such transfer have been obtained, GEO shall cause
CSC to transfer, and YSI to assume, on an “AS IS” basis as a contribution to the
capital of YSI, (i) all rights under the facility management contracts of the
Juvenile Business to which CSC is a party, each of which is listed on Exhibit B
attached hereto (the “CSC Juvenile Contracts”), (ii) all duties, liabilities and
obligations of CSC

 



--------------------------------------------------------------------------------



 



under, pursuant to or related to the Juvenile Business and/or the CSC Juvenile
Contracts, whether arising prior to, on or after the Closing, but excluding any
liability for the matter set forth on Schedule 6.7(a) hereof (collectively, the
“CSC Juvenile Liabilities”), (iii) those assets owned by CSC which were used
primarily in the operation of the Juvenile Business as of July 14, 2005, and
(iv) all accounts receivable of CSC related to the Juvenile Business prior to
the Closing ((i), (iii) and (iv) above are collectively referred to herein as
the “CSC Juvenile Assets”)); and
     WHEREAS, the parties hereto desire that, following the Effective Time and
prior to the Closing, to the extent transferable, GEO shall cause YSI to
(i) transfer to CSC title to the real property described on Exhibit C attached
hereto, and all rights and benefits related thereto (the “Genesis Property”),
together with all non-real property assets and fixtures on the Genesis Property
as of the date hereof and (ii) assign and transfer to CSC, and CSC to assume,
all duties, liabilities and obligations of YSI related to the Genesis Property
and described on Exhibit D attached hereto, whether arising prior to, on or
after the Closing (the “Genesis Property Liabilities”), all of the foregoing
transferred on an “AS IS” basis for other good and valuable consideration.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby, GEO
and Buyer hereby agree as follows:
ARTICLE I
PURCHASE OF STOCK; PURCHASE PRICE; CLOSING
     1.1 Purchase of Stock. Upon the terms and subject to the conditions of this
Agreement, at the Closing, GEO shall cause CSC to convey, assign, transfer and
deliver to Buyer, and Buyer shall purchase and accept from CSC, the Purchased
Shares on an “AS IS” basis.
     1.2 Conveyance. The conveyance, assignment, transfer and delivery of the
Purchased Shares shall be effected by delivery at the Closing by CSC to Buyer of
stock certificates representing the Purchased Shares, duly endorsed or
accompanied by stock powers duly executed in blank.
     1.3 Purchase Price. As consideration for the Purchased Shares, Buyer shall,
on the terms and subject to the conditions and limitations set forth herein, pay
to CSC a purchase price equal to Three Million Seven Hundred Fifty Thousand
Dollars ($3,750,000) (the “Purchase Price”), (a) One Million Seven Hundred and
Fifty Thousand Dollars ($1,750,000) of which shall be payable at Closing by wire
transfer of immediately available funds (the “Initial Cash Payment”), and
(b) Two Million Dollars ($2,000,000) of which shall be payable by Buyer to CSC
in quarterly installments over the three year period immediately following the
Closing in accordance with the terms of a promissory note to be delivered by
Buyer to CSC at Closing, in the form attached hereto as Exhibit E (the
“Promissory Note”); provided, however, that the Purchase Price and the Initial
Cash Payment shall be subject to adjustment pursuant to the terms of Section 6.4
and Section 6.12.

2



--------------------------------------------------------------------------------



 



     1.4 Closing Date. Unless this Agreement shall have been terminated in
accordance with Article IX, after the Effective Time and subject to the
satisfaction or waiver of the conditions set forth in Article VIII, the closing
of the Stock Purchase (the “Closing”) will take place on a date and at a time to
be specified by the parties, which shall be no later than the same day that the
conditions set forth in Article VIII are satisfied or waived (other than those
that by their terms are to be satisfied or waived at the Closing), at the
offices of Akerman Senterfitt, One Southeast Third Avenue, Suite 2800, Miami,
Florida 33131, unless another time, date and/or place is agreed to in writing by
the parties hereto. The date on which the Closing occurs is referred to herein
as the “Closing Date”.
ARTICLE II
PRE-CLOSING TRANSACTIONS
     2.1 CSC Transfer. Following the Effective Time and prior to the Closing, to
the extent transferable and provided that the third party consents set forth on
Exhibit F related to such transfer (the “Required Consents”) have been obtained,
GEO shall cause CSC to deliver to YSI (a) an “AS IS” bill of sale, in a form
mutually agreeable to GEO and Buyer, to effect the transfer of the CSC Juvenile
Assets from CSC to YSI, and (b) an “AS IS” assignment and assumption, in a form
mutually agreeable to GEO and Buyer, to effect the assignment and delegation by
CSC, and the assumption by YSI, of the CSC Juvenile Liabilities (the execution
and delivery of the foregoing, together with the acceptance thereof by YSI, the
“CSC Transfer”). The obligations of GEO pursuant to this Section 2.1 shall
terminate at the time of the Closing.
     2.2 YSI Transfer. Following the Effective Time and prior to the Closing, to
the extent transferable, GEO shall cause YSI to deliver to CSC (a) a quit claim
deed for the Genesis Property in a form mutually agreeable to GEO and Buyer,
(b) an “AS IS” bill of sale, in a form mutually agreeable to GEO and Buyer, for
all non-real property assets and fixtures on the Genesis Property as of the date
hereof, and (c) an “AS IS” assignment and assumption agreement, in a form
mutually agreeable to GEO and Buyer, to effect the assignment and delegation by
YSI, and the assumption by CSC, of the Genesis Property Liabilities (the
execution and delivery of the foregoing, together with the acceptance thereof by
CSC, the “YSI Transfer”). The obligations of GEO pursuant to this Section 2.2
shall terminate at the time of the Closing. The CSC Transfer and the YSI
Transfer are collectively referred to herein as the “Pre-Closing Transfers.”
     2.3 Other Actions. Except as contemplated by this Agreement, following the
Effective Time and prior to the Closing, GEO shall take all action reasonably
within its control to ensure that no properties, assets, rights or entitlements
related to the Juvenile Business are transferred to CSC or any of its
subsidiaries other than the YSI Entities and to ensure that no properties,
assets, rights or entitlements related to the Adult Business are transferred to
any YSI Entity.

3



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF BUYER
     As a material inducement to GEO to enter into this Agreement and to
consummate the transactions contemplated hereby, on a joint and several basis
(i) Buyer makes the following representations and warranties to GEO and
(ii) YSI, upon its execution at the Closing of the Joinder (as defined below) to
this Agreement in accordance with Section 6.10 below, shall be deemed to have
made the representations and warranties made by Buyer in this Agreement:
     3.1 Sole Member’s Knowledge of YSI Entities and Purchased Shares. The Sole
Member is the Chief Executive Officer and President of CSC and, as such, is
knowledgeable about (a) the assets, liabilities and operations of the YSI
Entities and the Juvenile Business, and (b) the Purchased Shares, CSC’s
ownership thereof and whether the Purchased Shares are subject to any Liens.
     3.2 “AS IS” Sale. Buyer understands and agrees that it is purchasing the
Purchased Shares “AS IS” and acknowledges that neither GEO nor CSC have made any
representations or warranties, express or implied, of any kind regarding the
Purchased Shares or the assets, liabilities or operations of any YSI Entity
including, without limitation, any representations and warranties regarding
(i) title to the Purchased Shares, (ii) whether the Purchased Shares are subject
to any Liens, or (iii) the financial condition or prospects of any YSI Entity.
Buyer is a sophisticated purchaser who on an informed basis accepts the
Purchased Shares “AS IS.” Neither Buyer nor the Sole Member has relied on any
representations or warranties from GEO or CSC, or any Affiliate thereof,
regarding the Purchased Shares or the YSI Entities.
     3.3 Power and Authority. Buyer has all necessary limited liability company
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
Each of Buyer and the Sole Member has the requisite competence and all necessary
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance of this Agreement by Buyer and the
consummation by Buyer of the transactions contemplated hereby have been duly and
validly authorized by the Sole Member, and no further actions on the part of
Buyer or the Sole Member are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.
     3.4 Enforceability. This Agreement has been duly executed and delivered by
each of Buyer and the Sole Member, and, assuming the due authorization,
execution and delivery hereof by GEO, constitutes the legal, valid and binding
obligation of Buyer and the Sole Member, enforceable against each of Buyer and
the Sole Member in accordance with its terms, except as the same may be limited
by applicable bankruptcy, insolvency (including all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general equitable principles regardless of
whether such enforceability is considered in a proceeding at law or in equity.

4



--------------------------------------------------------------------------------



 



     3.5 No Conflict; Required Filings and Consents. The execution and delivery
of this Agreement by each of Buyer and the Sole Member do not, and the
performance of this Agreement by Buyer, the YSI Entities and CSC and the
consummation by Buyer, the YSI Entities and CSC of the transactions contemplated
hereby will not, (i) conflict with or violate the Articles/Certificate or
Organization, Operating Agreement, Articles/Certificate of Incorporation or
Bylaws (or similar organizational documents) of Buyer or any YSI Entity,
(ii) conflict with or violate any statute, law, ordinance, regulation, rule,
code, executive order, judgment, injunction, decree or other order (“Law”)
applicable to Buyer or any YSI Entity, (iii) require any consent, approval,
authorization or permit of, or filing with or notification to, any
supranational, national, provincial, federal, state or local government,
regulatory or administrative authority, or any court, tribunal, or judicial or
arbitral body (each, a “Governmental Authority”), or (iv) except for the
Required Consents and as otherwise set forth on Schedule 3.5, result in any
breach or violation of or constitute a default (or an event which, with notice
or lapse of time or both, would become a default) under, result in a material
loss of a material benefit under, give rise to a right or obligation under,
require any consent or approval, give to others any right of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
pursuant to, any contract, agreement, note, bond, mortgage, indenture, lease,
license, permit or other binding commitment, instrument or obligation
(“Contract”) to which Buyer, the Sole Member, or any YSI Entity is a party or by
which Buyer, the Sole Member, any YSI Entity or CSC (solely with respect to
Contracts relating to the Juvenile Business) is bound or by which any of the
properties or assets of Buyer, the Sole Member, any YSI Entity, or the Juvenile
Business are affected, or, solely with respect to Contracts relating to the
Juvenile Business, any Contract to which CSC is a party or by which CSC is bound
or by which any of the properties or assets of CSC are affected.
     3.6 No Commissions. Neither Buyer nor the Sole Member has incurred any
obligation or liability, contingent or otherwise, for any finder’s or broker’s
or agent’s fees or commissions or similar compensation in connection with the
transactions contemplated hereby.
     3.7 Absence of Litigation. Except as set forth on Schedule 3.7, (i) there
is no material litigation, suit, claim, action, proceeding, hearing, petition,
grievance, complaint, investigation, inquiry or audit (an “Action”) pending or
threatened against CSC (to the extent such Action relates to the Juvenile
Business) or any YSI Entity, or any property or asset utilized in the operation
of the Juvenile Business, before any Governmental Authority, and (ii) to the
Knowledge of the Sole Member, no incidents or events have occurred relating to
the Juvenile Business that could reasonably be expected to give rise to such an
Action. Except as set forth on Schedule 3.7, the Sole Member is not a defendant
in any Action in connection with his status as an officer or director of CSC,
any YSI Entity or Buyer.
     3.8 No Unknown Liabilities; Pro Forma Balance Sheet. Neither CSC (to the
extent related to the Juvenile Business) nor any YSI Entity has any liability or
obligation of any nature (whether accrued, absolute, contingent or otherwise),
except for liabilities and obligations (i) set forth on the consolidated balance
sheet of the Company and the consolidated Subsidiaries as at June 30, 2005
(including the notes thereto) included in CSC’s Quarterly Report on Form 10-Q
for the fiscal quarter ended June 30, 2005, or (ii) incurred in the ordinary
course of business since June 30, 2005. Except as set forth on Schedule 3.8, the
pro forma balance sheet attached hereto as Exhibit G (the “Pro Forma Balance
Sheet”), (a) consists of the actual balance sheet of YSI as of June 30, 2005, as
adjusted to reflect the Pre-Closing Transfers

5



--------------------------------------------------------------------------------



 



as if they had been consummated on June 30, 2005, and (b) reflects all assets,
liabilities and obligations (whether accrued, absolute, contingent or otherwise)
relating to the Juvenile Business, as of June 30, 2005. There have been no
material changes in the Pro Forma Balance Sheet between the date of this
Agreement and the Closing.
     3.9 Genesis Property. YSI owns fee simple title to the Genesis Property,
free and clear of all Liens, other than (i) as set forth on Schedule 3.9 and
(ii) Liens for current taxes and assessments not yet due and payable
(collectively, “Permitted Liens”). Schedule 3.9 identifies each lease, license
or management agreement for the use or occupancy of the Genesis Property
(collectively, the “Lease Documents”). True, correct and complete copies of all
Lease Documents have been delivered to GEO. Each of the Lease Documents is
valid, binding and in full force and effect as against YSI and, to the Knowledge
of Sole Member, as against the other party thereto. YSI has not received written
notice under any of the Lease Documents of any default which has not been cured
to the satisfaction of the other party thereto, and, to the Knowledge of Sole
Member, no event has occurred which, with notice or lapse of time or both, would
constitute a material default by YSI. The Genesis Property is not subject to any
governmental decree or order to be sold nor is being condemned, expropriated or
otherwise taken by any public authority with or without payment of compensation
therefor, nor, to the knowledge of the Sole Member, has any such condemnation,
expropriation or taking been proposed. Neither CSC nor any YSI Entity has
violated any material covenants, conditions or restrictions affecting the
Genesis Property.
     3.10 Employee Benefits. There are no severance costs payable pursuant to
any plans or arrangements maintained by CSC or YSI and arising out of, or in
connection with, this Agreement and the transactions contemplated hereby (which
shall not be deemed to include the Merger).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF SOLE MEMBER
     As a material inducement to GEO to enter into this Agreement and to
consummate the transactions contemplated hereby, the Sole Member makes the
following representations and warranties to GEO:
     4.1 Sole Member’s Knowledge of YSI Entities and Purchased Shares. The Sole
Member is the Chief Executive Officer and President of CSC and, as such, is
knowledgeable about (a) the assets, liabilities and operations of the YSI
Entities and the Juvenile Business, and (b) the Purchased Shares, CSC’s
ownership thereof and whether the Purchased Shares are subject to any Liens.
     4.2 “AS IS” Sale. The Sole Member understands and agrees that Buyer is
purchasing the Purchased Shares “AS IS” and acknowledges that neither GEO nor
CSC have made any representations or warranties, express or implied, of any kind
regarding the Purchased Shares or the assets, liabilities or operations of any
YSI Entity including, without limitation, any representations and warranties
regarding (i) title to the Purchased Shares, (ii) whether the Purchased Shares
are subject to any Liens, or (iii) the financial condition or prospects of any

6



--------------------------------------------------------------------------------



 



YSI Entity. Buyer is a sophisticated purchaser who on an informed basis accepts
the Purchased Shares “AS IS.” Neither Buyer nor the Sole Member has relied on
any representations or warranties from GEO or CSC, or any Affiliate thereof
regarding the Purchased Shares or the YSI Entities.
     4.3 Power and Authority. The Sole Member has the requisite competence and
all necessary power and authority to execute and deliver this Agreement, to
perform his obligations hereunder and to consummate the transactions
contemplated hereby. No further actions on the part of the Sole Member are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.
     4.4 Enforceability. This Agreement has been duly executed and delivered by
the Sole Member, and, assuming the due authorization, execution and delivery
hereof by GEO and Buyer, constitutes the legal, valid and binding obligation of
the Sole Member, enforceable against the Sole Member in accordance with its
terms, except as the same may be limited by applicable bankruptcy, insolvency
(including all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles regardless of whether such
enforceability is considered in a proceeding at law or in equity.
     4.5 No Conflict; Required Filings and Consents. The execution and delivery
of this Agreement by the Sole Member do not, and the performance of this
Agreement by the Sole Member will not, (i) to the Knowledge of the Sole Member,
conflict with or violate any Law applicable to Buyer or any YSI Entity, (ii) to
the Knowledge of the Sole Member, require any consent, approval, authorization
or permit of, or filing with or notification to, any Governmental Authority, or
(iii) except for the Required Consents or as set forth on Schedule 3.5, result
in any breach or violation of or constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, result in a
material loss of a material benefit under, give rise to a right or obligation
under, require any consent or approval, give to others any right of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
pursuant to, any Contract to which the Sole Member or, to the Knowledge of the
Sole Member, Buyer or any YSI Entity is a party, or by which the Sole Member or,
to the Knowledge of the Sole Member, Buyer or any YSI Entity is bound, or by
which any of the properties or assets of the Sole Member or, to the Knowledge of
the Sole Member, Buyer or any YSI Entity, are affected.
     4.6 No Commissions. The Sole Member has not incurred any obligation or
liability, contingent or otherwise, for any finder’s or broker’s or agent’s fees
or commissions or similar compensation in connection with the transactions
contemplated hereby.
     4.7 Absence of Litigation. Except as set forth on Schedule 3.7, to the
Knowledge of the Sole Member, (i) there is no material Action pending or
threatened against CSC (to the extent such Action relates to the Juvenile
Business) or any YSI Entity, or any property or asset utilized in the operation
of the Juvenile Business, before any Governmental Authority, and (ii) no
incidents or events have occurred relating to the Juvenile Business that could
reasonably be expected to give rise to such an Action. Except as set forth on
Schedule 3.7, the Sole Member is not a defendant in any Action in connection
with his status as an officer or director of CSC, any YSI Entity or Buyer.

7



--------------------------------------------------------------------------------



 



     4.8 No Unknown Liabilities. To the Knowledge of the Sole Member, neither
CSC (to the extent related to the Juvenile Business) nor any YSI Entity has any
liability or obligation of any nature (whether accrued, absolute, contingent or
otherwise), except for liabilities and obligations (i) set forth on the
consolidated balance sheet of the Company and the consolidated Subsidiaries as
of June 30, 2005 (including the notes thereto) included in CSC’s Quarterly
Report on Form 10-Q for the fiscal quarter ended June 30, 2005, or (ii) incurred
in the ordinary course of business since June 30, 2005. To the Knowledge of the
Sole Member, except as set forth on Schedule 3.8, the Pro Forma Balance Sheet
(a) consists of the actual balance sheet of YSI as of June 30, 2005, as adjusted
to reflect the Pre-Closing Transfers as if they had been consummated on June 30,
2005, and (b) reflects all assets, liabilities and obligations (whether accrued,
absolute, contingent or otherwise) relating to the Juvenile Business, as of
June 30, 2005. To the Knowledge of the Sole Member, there have been no material
changes in the Pro Forma Balance Sheet between the date of this Agreement and
the Closing.
     4.9 Genesis Property. To the Knowledge of the Sole Member, except as set
forth on Schedule 3.9, (i) YSI owns fee simple title to the Genesis Property,
free and clear of all Liens, other than Permitted Liens, and (ii) there are no
existing leases, licenses or management agreements for the use or occupancy of
the Genesis Property other than the Lease Documents, (iii) the Genesis Property
is not subject to any governmental decree or order to be sold nor is being
condemned, expropriated or otherwise taken by any public authority with or
without payment of compensation therefor, nor, to the knowledge of the Sole
Member, has any such condemnation, expropriation or taking been proposed, and
(iv) neither CSC nor any YSI Entity has violated any material covenants,
conditions or restrictions affecting the Genesis Property.
     4.10 Financing. At the Closing, Buyer will have sufficient cash available
to it to pay the Initial Cash Payment and to consummate the Stock Purchase.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF GEO
     As a material inducement to Buyer to enter into this Agreement and to
consummate the transactions contemplated hereby, GEO makes the following
representations and warranties to Buyer; provided, however, that to the extent
any of the representations and warranties set forth below relate to GEO’s
ability or authority to cause CSC to act, such representations and warranties
shall be deemed to be given at the Effective Time and not as of the date of this
Agreement:
     5.1 Power and Authority. GEO has all necessary corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution,
delivery and performance of this Agreement by GEO and the consummation by GEO of
the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action, and no other corporate proceedings on the part
of GEO are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.

8



--------------------------------------------------------------------------------



 



     5.2 Enforceability. This Agreement has been duly executed and delivered by
GEO, and, assuming the due authorization, execution and delivery by Buyer and
the Sole Member, constitutes the legal, valid and binding obligation of GEO,
enforceable against GEO in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency (including all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
regardless of whether such enforceability is considered in a proceeding at law
or in equity.
     5.3 No Conflict; Required Filings and Consents. The execution and delivery
of this Agreement by GEO do not, and the performance of this Agreement by GEO
and the consummation by GEO of the transactions contemplated hereby will not,
(i) conflict with or violate the Articles of Incorporation or Bylaws of GEO,
(ii) conflict with or violate any Law applicable to GEO, or (iii) except as set
forth on Schedule 5.3, result in any breach or violation of or constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, result in a material loss of a material benefit under, give rise
to a right or obligation under, require any consent or approval, give to others
any right of termination, amendment, acceleration or cancellation of, or result
in the creation of a Lien pursuant to, any Contract to which GEO is a party or
by which GEO is bound or by which any of the properties or assets of GEO are
affected.
     5.4 No Commissions. Except as set forth on Schedule 5.4, GEO has not
incurred any obligation or liability, contingent or otherwise, for any finder’s
or broker’s or agent’s fees or commissions or similar compensation in connection
with the transactions contemplated hereby for which Buyer or YSI will have any
liability or responsibility.
ARTICLE VI
ADDITIONAL AGREEMENTS
     6.1 Conduct of the Juvenile Business Prior to the Closing. Except as
contemplated by this Agreement, between the Effective Time and the Closing or
the earlier termination of this Agreement, GEO shall cause YSI not to take any
of the following actions (except upon the prior written consent of Buyer, which
consent shall not be unreasonably withheld):
          (a) merge or consolidate with any other Person;
          (b) sell, lease, license or otherwise dispose of any material assets
or properties;
          (c) create any material Lien, claim, restriction or liability on any
properties or assets (other than Liens which will be released at Closing);
          (d) cancel or compromise any accounts receivable, except in the
ordinary course of business consistent with past practice;

9



--------------------------------------------------------------------------------



 



          (e) acquire a material amount of properties or assets of any other
Person, except in the ordinary course of business consistent with past practice;
          (f) enter into or terminate any material contract or agreement, except
in the ordinary course of business consistent with past practice;
          (g) change any accounting methods or practices in any material
respect;
          (h) grant or agree to grant any preferential right to purchase any
properties or assets;
          (i) make any purchase, sale or transfer of assets in anticipation of
this Agreement, or which would in any manner contravene the intent of this
Agreement;
          (j) cancel or waive any claims or rights of substantial value;
          (k) conduct its business or enter into any transaction, except in the
ordinary course of business consistent with past practices;
          (l) improve or enhance any compensation or benefit plans or
arrangements maintained by CSC for its employees, or adopt or implement such a
plan or arrangement; or
          (m) agree or commit to do any of the foregoing.
     6.2 Further Assurances; Access to Books and Records.
          (a) Each party hereto shall (and, (i) following the Effective Time,
GEO shall cause CSC to, (ii) following the Effective Time and prior to the
Closing, GEO shall cause the YSI Entities to, and (iii) from and after the
Closing, Buyer shall cause the YSI Entities to) execute and deliver such
additional instruments and other documents and shall take such further actions
as may be necessary or appropriate to effectuate, carry out and comply with all
of the terms of this Agreement and the transactions contemplated hereby. Without
limiting the generality of the foregoing, at any time at or after the Closing,
each party hereto shall (and, (i) following the Effective Time, GEO shall cause
CSC to, and (ii) from and after the Closing, Buyer shall cause the YSI Entities
to) (A) execute, deliver, acknowledge, file and record, or cause to be executed,
delivered, acknowledged, filed and recorded, such further bills of sale, deeds,
general conveyances, endorsements, assignments and other good and sufficient
instruments of sale, transfer, assignment and conveyance and such further
consents, certifications, affidavits and assurances the other party may
reasonably request in order ensure that all right, title and interest in and to
the CSC Juvenile Assets and the CSC Juvenile Liabilities are vested in YSI and
all right, title and interests in and to the Genesis Property and the Genesis
Property Liabilities are vested in CSC and (B) take, or cause to be taken, all
actions and do, or cause to be done, all such things as the other party may
reasonably request in order to put YSI in actual possession and operating
control of the Juvenile Assets and to put CSC in actual possession and operating
control of the Genesis Property.
          (b) Without limiting the generality of paragraph (a) above, except as
otherwise expressly provided in this Agreement, in the event that on or after
the Closing Date if either GEO or CSC receives any checks or any other amounts
in cash in respect of any

10



--------------------------------------------------------------------------------



 



properties, assets, rights or entitlements relating to the Juvenile Business or
YSI receives any checks or any other amounts in cash in respect of any
properties, assets, rights or entitlements relating to the Adult Business or the
Genesis Property (including, but not limited to, any checks or cash from
collections of any accounts receivable), such checks or cash (i) shall be held
in trust for the benefit of the other party or parties, (ii) in the case of
checks, shall be duly and properly endorsed to the other party or parties in
accordance with such instructions as such party or parties shall from time to
time furnish to the party receiving the same and shall be forwarded, no later
than ten (10) Business Days after the date of receipt thereof to the other party
or parties at the location specified as its address for notice in this
Agreement, and (iii) in the case of cash in a form other than a check, shall be
immediately forwarded to the other party or parties in such manner as the
receiving party shall from time to time direct.
          (c) Buyer shall (and, (i) following the Effective Time, GEO shall
cause CSC to, (ii) following the Effective Time and prior to the Closing, GEO
shall cause the YSI Entities to, and (iii) from and after the Closing, Buyer
shall cause the YSI Entities to), at the request of any party hereto and at such
requesting party’s expense, provide such party with reasonable access to the
books, records, properties and other assets of Buyer, CSC and/or the YSI
Entities, as applicable, to the extent that such party requests such information
in connection with (A) the preparation of any financial statements, (B) the
initiation or defense of any Action, (C) the response to any audits or inquiries
by any Governmental Authority, (D) the preparation and/or filing of any tax
returns or other tax related documents, (E) the procurement of insurance
coverage, and (F) any other reasonably legitimate business purpose.
     6.3 Publicity; Confidentiality. No press release or other public
announcement concerning the transactions contemplated by this Agreement shall be
made by any party without the prior consultation with, and agreement of, the
other party, except for any legally required communication by any party.
Notwithstanding the foregoing, (a) GEO may issue press releases and otherwise
communicate with investors, analysts, lenders, customers, financial advisers and
other third parties with whom GEO deems it necessary and/or advisable to
communicate, regarding the terms of this Agreement and the transactions
contemplated hereby, subject to the applicable requirements of Regulation F-D,
and (b) GEO may disclose information regarding this Agreement and the
transactions contemplated hereby in any proxy statement filed by CSC with the
Securities and Exchange Commission with respect to the Merger; provided,
however, that Buyer shall be given a reasonable opportunity to review and
comment on any such proxy statement; further provided, however, that GEO shall
be under no obligation to accept any comments or other input provided by Buyer
with respect to such proxy statement. Each party agrees not to, and to cause
their respective directors, officers, employees, agents and representatives not
to, divulge, communicate, use or disclose any trade secrets or other information
of the other party and its Affiliates (which, in the case of GEO will include
CSC, and, in the case of Buyer, will include YSI) that is of a proprietary or
confidential nature (“Confidential Information”), except as required by
applicable law or compelled to disclose by judicial or administrative process.
Confidential Information shall not include (i) information that is already in or
subsequently enters the public domain, other than as a result of any direct or
indirect action or inaction by such party, or (ii) information that was lawfully
received from a third party free of any obligation of confidence of or to such
party.
     6.4 Crisp County Performance Bond. If the Closing occurs on or before
October 14, 2005, Buyer and YSI shall indemnify GEO for any Losses (as defined
below) paid by GEO

11



--------------------------------------------------------------------------------



 



or CSC for claims made against the Crisp County Performance Bond (defined below)
between the Closing Date and October 14, 2005; provided that CSC and GEO shall
not settle or compromise any claim made under the Crisp County Performance Bond
during such period without the consent of Buyer, which consent shall not be
unreasonably withheld. If the Closing occurs after October 14, 2005, CSC shall
renew the Crisp County Performance Bond solely in the name of YSI, for the one
year period between October 14, 2005 and October 14, 2006, and pay the premium
for such renewal; provided, however, that the cash portion of the Purchase Price
payable by Buyer at Closing shall be increased by an amount equal to (a) the
premium for the renewal paid by CSC minus (b) a portion of the premium prorated
to account for the period between October 14, 2005 and the Closing. The “Crisp
County Performance Bond” means the performance bond required by that certain
contract (No. 461-030-0000000043) between the Georgia Department of Juvenile
Justice and Youth Services International, Inc., effective November 1, 2003.
     6.5 Employees.
          (a) With respect to any CSC employees employed in the Juvenile
Business prior to or as of the Closing (the “Juvenile Business Employees”), each
of GEO and Buyer acknowledges and agrees that (a) YSI may make offers of
employment to any of the Juvenile Business Employees to be effective as of the
Closing Date, (b) some or all of such employees may accept employment with YSI,
effective as of the Closing Date (such employees that accept employment, the
“Transferred Employees”) and (c) neither GEO nor CSC shall be obligated to
employ or continue to employ any Juvenile Business Employees following the
Closing.
          (b) With respect to the Juvenile Business Employees, YSI shall assume
and pay (in accordance with past practices, but in any event no later than when
such amounts are due) all accrued but unpaid salary, wages, unused vacation and
personal days (except as where required by applicable law) and bonuses
attributable to services performed by the Juvenile Business Employees prior to
and including the Closing Date.
          (c) Pursuant to the “Alternate Procedure” provided in Section 5 of
Revenue Procedure 2004-53, 2004-34 IRB 320, to the extent permitted, (i) YSI and
CSC shall report on a predecessor/successor basis as set forth therein, (ii) CSC
will be relieved from filing a Form W-2 with respect to any Transferred
Employees for the year that includes the Closing Date, (iii) YSI will undertake
to file (or cause to be filed) a Form W-2 for each such Transferred Employee
with respect to the entire year (including the portion during which such
Transferred Employees are employed by CSC) that includes the Closing Date, and
(iv) CSC agrees to cooperate with YSI and, upon request from YSI, provide YSI
with information relating to the period during which the Transferred Employees
are employed by CSC. Such information, if requested, shall be provided to YSI no
later than 20 days before the due date for filing the Forms W-2.
          (d) With respect to the Juvenile Business Employees and/or the
Transferred Employees, neither Buyer nor any YSI Entity shall take any action
(i) to effectuate a “plant closing” or “mass layoff,” as those terms are defined
in the Worker Adjustment and Retraining Notification Act of 1988 (“WARN Act”) or
(ii) which would impose any obligations or liabilities on CSC or GEO pursuant to
the WARN Act.
     6.6 Employee Benefits.

12



--------------------------------------------------------------------------------



 



          (a) CSC and YSI shall cooperate and perform all actions necessary to
effectuate, as of the Closing, the termination of YSI’s participation in each
employee benefit plan maintained or sponsored by CSC. YSI shall be responsible
for adopting, implementing and administering all employee benefit plans relating
to employees employed by the Juvenile Business following the Closing.
          (b) CSC shall pay all amounts withheld from the Transferred Employees’
pay pursuant to the Correctional Services Employee Stock Purchase Plan,
effective July 1, 1997 (the “Stock Purchase Plan”), and not already otherwise
used to purchase shares of CSC stock, to the Transferred Employees in accordance
with the terms of the Stock Purchase Plan.
          (c) YSI shall be responsible for administering compliance under Title
X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and
Health Insurance Portability and Accountability Act of 1996 for those
Transferred Employees whose health insurance coverage terminates after or in
connection with the Closing.
          (d) Nothing contained in this Section 6.6 or elsewhere in this
Agreement shall be construed to prevent the termination of employment of any
Transferred Employee or employee of YSI or any change in the employee benefits
available to any such Person.
          (e) At Buyer’s request (at no cost to YSI and without unreasonable
effort or expense to GEO), GEO shall cause CSC to provide Buyer with access to
any relevant information and records that CSC has in its possession to assist
YSI with the implementation of its employee benefit plans and/or the
establishment of its contracts or agreements with insurance companies, insurance
brokers, third party administrators, vendors or any other providers.
6.7 Insurance.
          (a) From and after the Effective Time, GEO shall cause CSC to keep all
insurance policies presently maintained relating to the Juvenile Business and
its properties in full force and effect through the close of business on the
Closing Date, and, to the extent that YSI is a named beneficiary of such
insurance policies as of the Effective Time, to cause YSI to continue to be a
named beneficiary of such insurance policies up to the Closing Date the
(“Existing Insurance Policies”); provided, however, that Buyer acknowledges and
agrees that, as of the Closing Date, neither Buyer nor the YSI Entities will be
insured under any insurance policies maintained by CSC or GEO, except (i) in the
case of certain claims-made policies, to the extent that a claim has been
reported as of the Closing Date and (ii) in the case of a policy that is an
occurrence based policy, to the extent the accident, event or occurrence that
results in an insurable loss occurs prior to the Closing Date, which claim shall
be promptly reported or noticed by Buyer and/or the YSI Entities (A) in writing
to the respective carrier and GEO, and (B) otherwise in accordance with the
requirements of such policies. Without limiting the generality of the foregoing,
Buyer and the YSI Entities accept the terms and conditions of the Existing
Insurance Policies “AS IS” and hereby acknowledge and agree that Buyer and the
YSI Entities shall only be covered under the Existing Insurance Policies to the
extent that (1) the terms of such Existing Policies provide for such coverage,
(2) Buyer and/or the YSI Entities, as applicable, pay the deductibles associated
with any claims made by them following the Closing against the Existing
Insurance Policies, and (3) the coverage limits under the Existing Insurance
Policies have not been exhausted. To the extent that Buyer determines that any
of the Existing

13



--------------------------------------------------------------------------------



 



Insurance Policies do not provide adequate coverage for claims relating to the
Juvenile Business arising prior to the Closing, it shall be Buyer’s sole
responsibility, at Buyer’s sole expense, to secure separate insurance coverage
for such claims. Buyer and the YSI Entities acknowledge and agree that coverage
under the Existing Insurance Policies will only be available to the extent that
all conditions precedent thereto under the terms of the Existing Insurance
Policies have been satisfied. Notwithstanding anything to the contrary in this
Agreement, GEO and Buyer agree that neither Buyer nor any of the YSI Entities
shall have any coverage under any of the Existing Insurance Policies that
provide coverage for the matter listed on Schedule 6.7(a), and Buyer and the YSI
Entities agree to promptly execute any documents as reasonably requested by GEO
in order to forego, waive or otherwise cancel any coverage or other rights that
Buyer or any of the YSI Entities may otherwise have under any of the Existing
Insurance Policies that provide coverage for the matter listed on
Schedule 6.7(a).
          (b) With respect to those Existing Insurance Policies that are general
liability or automobile liability policies, and any umbrella or excess policies
related thereto (collectively, the “Existing Auto/GL Policies”), GEO and Buyer
agree as follows: (i) Buyer shall, and shall cause the YSI Entities to, as a
condition precedent to coverage, pay the applicable deductible with respect to
any claims arising under such Existing Auto/GL Policies that are related to the
Juvenile Business and arise from acts, omissions or incidents which occur prior
to the Closing; (ii) GEO shall, and shall cause CSC to, as a condition precedent
to coverage, pay the applicable deductible with respect to any claims made under
such Existing Auto/GL Policies that are related to the Adult Business and arise
from acts, omissions or incidents which occur prior to the Closing; (iii) each
of GEO (including CSC and any of its Affiliates) and Buyer (including the YSI
Entities) shall be entitled to insurance coverage under each Existing GL/Auto
Policy in an amount not to exceed 70% and 30%, respectively, of the total
aggregate limits available under each such policy; (iv) Buyer shall, and shall
cause the YSI Entities to, indemnify and hold harmless GEO, CSC and their
Affiliates for any Losses which they may incur as a result of (A) Buyer’s or any
YSI Entity’s failure to pay any deductible amounts that they are required to pay
pursuant to the terms of Section 6.07(b)(i), and (B) Buyer’s and/or any YSI
Entity’s absorption of any amount of insurance coverage under any Existing
Auto/GL Policy in excess of that to which it is entitled pursuant to the terms
of Section 6.07(b)(iii); and (v) GEO shall, and shall cause CSC to, indemnify
and hold harmless Buyer, the YSI Entities and their Affiliates for any Losses
which they may incur as a result of (A) GEO’s or CSC’s failure to pay any
deductible amounts that they are required to pay pursuant to the terms of
Section 6.07(b)(ii), and (B) GEO’s or CSC’s absorption of any amount of
insurance coverage under any Existing Auto/GL Policy in excess of that to which
it is entitled pursuant to the terms of Section 6.07(b)(iii).
          (c) With respect to those Existing Insurance Policies that are
workers’ compensation policies (the “Existing WC Policies”), GEO and Buyer agree
as follows: (i) Buyer shall, and shall cause the YSI Entities to, as a condition
precedent to coverage, pay the applicable deductible with respect to any claims
arising under such Existing WC Policies that are related to the Juvenile
Business and arise from acts, omissions or incidents which occur prior to the
Closing; (ii) GEO shall, and shall cause CSC to, as a condition precedent to
coverage, pay the applicable deductible with respect to any claims made under
such Existing WC Policies that are related to the Adult Business and arise from
acts, omissions or incidents which occur prior to the Closing; (iii) Buyer
shall, and shall cause the YSI Entities to, pay GEO on a quarterly basis an
amount equal to 30% of the aggregate financing and other fees, costs and
expenses incurred by GEO or CSC during such period in order to maintain letters
of credit which secure GEO’s,

14



--------------------------------------------------------------------------------



 



CSC’s and/or the YSI Entities’ obligations to pay deductibles pursuant to the
Existing WC Policies, (iv) Buyer shall, and shall cause the YSI Entities to,
indemnify and hold harmless GEO, CSC and their Affiliates for any Losses which
they may incur as a result of (A) Buyer’s or any YSI Entity’s failure to pay any
deductible amounts that they are required to pay pursuant to the terms of
Section 6.07(c)(i), and (B) Buyer’s and/or any YSI Entity’s failure to pay any
amounts that they are required to pay pursuant to the terms of
Section 6.07(c)(iii), and (v) GEO shall, and shall cause CSC to, indemnify and
hold harmless Buyer, the YSI Entities and their Affiliates for any Losses which
they may incur as a result of GEO’s or CSC’s failure to pay any deductible
amounts that they are required to pay pursuant to the terms of
Section 6.07(c)(ii).
          (d) Buyer shall, and shall on behalf of the YSI Entities, be fully
responsible, to the extent that it deems necessary, for procuring and
maintaining all insurance policies relating to the business and operations of
the Juvenile Business following the Closing, including, but not limited to,
general liability insurance, auto liability insurance, workers’ compensation
insurance, property insurance, directors’ and officers’ liability insurance,
employers’ liability insurance and health insurance.
          (e) Except as otherwise expressly provided by GEO in writing, subject
to GEO’s reasonable oversight, Buyer and the YSI Entities, at their own cost and
expense (except as otherwise reimbursable out of the Existing Insurance
Policies), shall assume and maintain the defense of any Action related to the
Juvenile Business; provided, however, that Buyer and the YSI Entities may only
settle or compromise any such Action (i) in their reasonable discretion, with
respect to any Action that would require the payment of less than $150,000, and
(i) solely with the prior written consent of GEO, which shall not be
unreasonably withheld, for any single Action that would require the payment of
$150,000 or more.
          (f) GEO shall cause CSC to, and Buyer and the YSI Entities shall,
reasonably cooperate to share policy information with respect to the Existing
Insurance Policies, and, to the extent necessary, to pursue coverage actions
against the insurers on the Existing Insurance Policies (provided that the party
initiating any such coverage action shall bear all costs and expenses associated
with such action).
     6.8 Cash, Accounts Receivable and Accounts Payable. GEO and Buyer agree
that all cash (other than restricted cash in an amount not to exceed $50,000)
relating to the Juvenile Business held by either CSC or YSI at the Closing Date
shall be the sole and exclusive property of GEO, and Buyer agrees to promptly
return any cash (other than restricted cash in an amount not to exceed $50,000)
held by CSC or YSI at the Closing Date which Buyer inadvertently receives. At
all times prior to the Closing, Sole Member agrees to take all actions within
his authority that are necessary to cause CSC and/or YSI to collect all accounts
receivable of the Juvenile Business in the ordinary course of business
consistent with past practice. GEO agrees after the Effective Time to cause CSC
to promptly remit any amounts collected by CSC after the Closing Date with
respect to accounts receivable related to the Juvenile Business. Buyer agrees to
cause YSI to promptly remit any amounts collected by YSI after the Closing Date
with respect to accounts receivable arising under the Genesis Property. After
the Closing Date, Buyer shall, and shall cause the YSI Entities to, pay
consistent with past practices all accounts payable arising from or relating to
the conduct of the Juvenile Business prior to the Closing, irrespective of
whether such payables are in the name of CSC or any of the YSI Entities. At all
times prior to the Closing, Sole Member agrees to take all

15



--------------------------------------------------------------------------------



 



actions within his authority that are necessary to cause CSC and/or YSI to pay
all accounts payable of the Juvenile Business in the ordinary course of business
consistent with past practice.
     6.9 Master Leases. Prior to the Closing, Buyer shall, and shall cause the
YSI Entities to, cause the lessors of the equipment, automobiles and other
assets utilized primarily in the operation of the Juvenile Business as of
July 14, 2005 (the “Shared Leased Assets”) to enter into new leases with YSI for
the Shared Leased Assets on substantially the same terms and conditions as the
Shared Leased Assets are currently being leased to CSC; provided, however, that
the foregoing shall not be interpreted to require that CSC guarantee, offer
credit enhancement or otherwise pay any fees or amounts in order for YSI to
obtain such new leases. Pending the execution of new leases for the Shared
Leased Assets by YSI, the parties intend that all rights and obligations with
respect to the Shared Leased Assets, to the extent assignable and subject to
obtaining all Required Consents to such assignment, shall be assigned to and
assumed by YSI. Following the Effective Time, GEO agrees to (and shall cause CSC
to, and between the Effective Time and the Closing, cause YSI to) reasonably
cooperate with Buyer to facilitate Buyer’s efforts under this Section 6.9. In
the event that the Shared Leased Assets cannot be transferred from GEO to Buyer
after Buyer’s and GEO’s good faith efforts to do so, GEO and/or CSC shall have
the right to terminate any leases or other Contracts relating to such Shared
Leased Assets.
     6.10 Joinder of YSI at Closing. Immediately upon Closing, Buyer shall cause
YSI to execute a joinder to this Agreement in the form attached to this
Agreement as Exhibit H (the “Joinder”), pursuant to which YSI, on a joint and
several basis with Buyer and Sole Member, (i) shall be deemed to have made the
representations and warranties made by Buyer in this Agreement, and (ii) shall
undertake from and after Closing all covenants, obligations and agreements of
Buyer pursuant to this Agreement including, without limitation, any indemnity
obligations of Buyer hereunder.
     6.11 No Disposition of Shares. Between the Effective Time and the Closing,
GEO shall not permit CSC to dispose of, transfer or assign, or pledge, mortgage
or otherwise grant an interest in (except where such encumbrance or interest is
released at Closing), any shares of capital stock of YSI or enter into any
agreement to do the foregoing.
     6.12 Consents. Prior to the Closing, Buyer and Sole Member shall use their
best efforts to obtain all Required Consents, in a form of consent to assignment
and release reasonably satisfactory to GEO, and take all other actions,
necessary, proper or advisable to effectuate at or prior to the Closing the
Pre-Closing Transfers, provided that (i) any CSC Transfer shall be made in
accordance with the terms of the CSC Juvenile Contracts, and (ii) any YSI
Transfer shall be made in accordance with the terms of any contracts or
agreements related to the Genesis Property or pursuant to which the Genesis
Property Liabilities arise. Following the Effective Time, GEO shall (and shall
cause CSC to, and between the Effective Time and the Closing, cause YSI to)
reasonably cooperate with Buyer and Sole Member to facilitate Buyer’s and Sole
Member’s efforts to obtain such Required Consents; provided, however, that
notwithstanding anything to the contrary in this Agreement, Buyer agrees to buy
the Purchased Shares “AS IS” and GEO and Buyer expressly acknowledge and agree
that (i) the receipt of the Required Consents and/or any other third party
consents is not, and shall not be deemed to be, a condition precedent to the
Closing and the completion of the transactions

16



--------------------------------------------------------------------------------



 



contemplated hereby, (ii) the failure to obtain any Required Consents or any
other third party consents shall in no event affect Buyer’s obligations to
complete the Stock Purchase and the transactions contemplated hereby in
accordance with the terms of this Agreement, (iii) in order to be valid, any
Required Consents must be received by GEO prior to the Closing, (iv) any assets
and/or liabilities designated for transfer as part of the Pre-Closing Transfers
that are not transferred prior to the Closing (as evidenced by a bill of sale
for such transfer having been delivered to the buyer thereof) shall thereafter
remain the sole and exclusive property of CSC or YSI, as applicable, (v) neither
GEO nor CSC shall have any obligation whatsoever to obtain the Required
Consents, and (vi) Buyer’s sole and exclusive remedy against GEO, and GEO’s sole
and exclusive remedy against Buyer, in the event that any of the Required
Consents for the transfer of a CSC Juvenile Contract are not received prior to
the Closing shall be un upward or downward adjustment in the Purchase Price, as
applicable, in accordance with the terms of Schedule 6.12. Any such adjustment
to the Purchase Price pursuant to this Section 6.12 shall be reflected in an
equal adjustment to the Initial Cash Payment.
6.13 [INTENTIONALLY OMITTED]
     6.14 Transition Services. GEO and Buyer agree that Buyer shall be solely
and exclusively responsible for all aspects and functions relating to the
operation of the Juvenile Business. At Buyer’s request (at no cost to YSI and
without unreasonable effort or expense to GEO), for a period of 60 days
following Closing, GEO shall cause CSC to (i) provide Buyer with access to any
relevant information and records that CSC has in its possession to assist YSI
with the transition of any applicable administrative functions from CSC to YSI,
and (ii) provide Buyer with access to the consolidated payroll system currently
used by CSC and the YSI Entities. At Buyer’s request and expense, for a period
of 60 days following Closing, GEO shall otherwise cause CSC to reasonably
cooperate with YSI and make reasonable efforts to assist YSI with the transition
of any applicable administrative functions from CSC to YSI.
     6.15 CSC Juvenile Ancillary Contracts. Following the Effective Time and
prior to the Closing, to the extent transferable and provided that any
third-party consents required to complete such transfer have been obtained (it
being understood that neither GEO nor CSC shall have any obligation to obtain
such consents), GEO shall cause CSC to transfer, and YSI to assume, on an “AS
IS” basis for good and valuable consideration, (i) all rights under the
ancillary contracts of the Juvenile Business to which CSC is a party (excluding
the CSC Juvenile Contracts), each of which is listed on Schedule 6.15 attached
hereto (the “CSC Juvenile Ancillary Contracts”), (ii) all duties, liabilities
and obligations of CSC under, pursuant to or related to the CSC Juvenile
Ancillary Contracts, whether arising prior to, on or after the Closing. To the
extent that any CSC Juvenile Ancillary Contract or any right or benefit arising
thereunder is not capable of being assigned or transferred to YSI without the
consent or waiver of the other party thereto or any third party (and such
consent or waiver has not been obtained by Buyer), or if such assignment or
transfer or attempted assignment or transfer would constitute a breach thereof
or a violation of any law, decree, order, regulation or other government edict,
this Agreement shall not constitute an assignment or transfer thereof, or an
attempted assignment or transfer thereof.
     6.16 Certain Covenants with Respect to Genesis Property. At GEO’s request
and at no cost to GEO, the Sole Member shall use his commercially reasonable
efforts to assist GEO and CSC to remove, settle or otherwise address the Genesis
Property Liabilities, to GEO’s

17



--------------------------------------------------------------------------------



 



satisfaction. GEO shall reimburse the Sole Member for any direct out-of-pocket
expenses incurred by the Sole Member in his efforts to comply with the terms of
this Section 6.16.
     6.17 Excluded Assets. It is agreed and understood by GEO, Buyer and the
Sole Member that it is the intent of all of the parties hereto that,
notwithstanding anything to the contrary in this Agreement (including that the
transactions contemplated hereby are being structured primarily as a stock
purchase), Buyer is solely purchasing pursuant to this Agreement, and/or shall
solely be entitled to receive hereby, such assets, whether owned, leased or
otherwise held in the name of CSC or any of the YSI Entities, which were used
primarily in the operation of the Juvenile Business as of July 14, 2005 (except
for (i) accounts receivable related to the operation of the Juvenile Business,
(ii) causes of actions against third parties related to the Juvenile Business
(except for causes of action relating to the matter listed on Schedule 6.7),
(iii) claims for coverage under the Existing Insurance Policies made in
accordance with and subject to the terms of Section 6.7, and (iv) other assets
used primarily in the operation of the Juvenile Business which are acquired
after July 14, 2005 in the ordinary course of business and which would not have
a material effect on the Pro Forma Balance Sheet, to which Buyer shall be
entitled through the Closing Date) (collectively the “Designated Juvenile
Assets”). GEO, Buyer and the Sole Member hereby covenant and agree that, to the
extent that any assets of CSC or the YSI Entities other than the Designated
Juvenile Assets (the “Excluded Assets”) are either (i) transferred to Buyer or
any of the YSI Entities prior to the Closing Date, or (ii) are otherwise
received, acquired or held by Buyer or any of the YSI Entities following the
Closing Date, Buyer shall (A) immediately take all steps necessary to put CSC in
possession of the Excluded Assets, free of any Liens, and/or (B) indemnify GEO
and CSC for any Losses incurred or suffered by any of them as a result of the
transfer to, acquisition by, or receipt or holding of such Excluded Assets by
Buyer or the YSI Entities. GEO hereby covenants and agrees that, to the extent
that any assets Designated Juvenile Assets are either (i) not transferred to
Buyer or any of the YSI Entities at or prior to the Closing Date, or (ii) are
otherwise held by CSC or GEO following the Closing Date, GEO shall, to the
extent transferable and provided that any third-party consents required to
complete such transfer have been obtained, immediately take all steps necessary
to put Buyer in possession of such Designated Juvenile Assets.
     6.18 Covenants Relating to Certain Juvenile Facilities. Buyer and YSI shall
indemnify GEO and CSC for any Losses (as defined below) incurred or suffered by
either GEO or CSC arising out of or resulting from (i) the Charles H. Hickey
Junior School (including, but not limited to, CSC’s or YSI’s operation thereof)
(the “Hickey School”), (ii) any failure to comply with the terms of that certain
[Settlement Agreement] (the “Settlement Agreement”), and (iii) any Actions
initiated and/or undertaken by the Department of Justice in connection with or
relating to the Hickey Facility, the Settlement Agreement or any other juvenile
facilities now or previously operated by CSC or YSI.
ARTICLE VII
INDEMNIFICATION
     7.1 Agreement by GEO for Indemnification. GEO agrees to indemnify and hold
Buyer, the YSI Entities and their respective stockholders, directors, officers,
employees, attorneys and Affiliates harmless from and against the aggregate of
all Losses incurred or

18



--------------------------------------------------------------------------------



 



suffered by any such Person arising out of or resulting from (a) any breach of a
representation or warranty made by GEO in this Agreement, (b) any breach of the
covenants, obligations or agreements made by GEO in this Agreement, (c) any
inaccuracy in any certificate, instrument or other document delivered by GEO as
required by this Agreement, (d) the Genesis Property Liabilities, (e) GEO or
CSC’s operation of the Adult Business following the Closing, and/or (f) the
matter described on Schedule 6.7(a).
     7.2 Agreement by Buyer and YSI for Indemnification.
          (a) Each of Buyer and YSI, jointly and severally, agrees to indemnify
and hold GEO and its stockholders, directors, officers, employees, attorneys and
Affiliates (collectively, the “GEO Indemnified Parties”) harmless from and
against the aggregate of all Losses incurred or suffered by GEO or CSC arising
out of or resulting from (i) any breach of a representation or warranty made by
Buyer, Sole Member or YSI in this Agreement, (ii) any breach of the covenants,
obligations or agreements made by Buyer, Sole Member or YSI in this Agreement,
(iii) any inaccuracy in any certificate, instrument or other document delivered
by Buyer, Sole Member or YSI as required by this Agreement, (iv) the Juvenile
Business (including, but not limited to, CSC’s or YSI’s operation thereof) prior
to the Closing, (v) the Juvenile Business (including, but not limited to, YSI’s
operation thereof) following the Closing, (vi) the CSC Juvenile Liabilities,
(vii) obligations arising under the Crisp County Performance Bond, and/or
(viii) Buyer’s failure to fulfill any of its payment obligations under the Note.
          (b) No indemnification under Section 7.2(a) shall be due unless the
aggregate amount of Losses incurred or suffered by GEO or CSC (aggregating all
indemnifiable matters under such Section and Section 7.3(a)) due exceeds $31,250
(the “Indemnification Threshold”), in which case indemnity shall become due for
the entire amount of such Losses including the Indemnification Threshold.
          (c) The maximum amount of Losses for which the GEO Indemnified Parties
shall be entitled to be indemnified under Section 7.2(a) for any breach of a
representation or warranty made by Buyer, Sole Member or YSI in this Agreement
shall be equal to the amount of the Purchase Price (the “Buyer/YSI
Indemnification Cap”); provided, however, that the Buyer/YSI Indemnification Cap
shall not apply to breaches of the covenants, obligations or agreements made by
Buyer, Sole Member or YSI in this Agreement or any of the other bases for
indemnification set forth in clauses (ii), (iii) (iv), (v), (vi), (vii) and
(viii) of Section 7.2(a), and any Losses incurred by the GEO Indemnified Parties
arising from such breaches shall be fully indemnified by Buyer and YSI.
          (d) Any Losses otherwise indemnifiable by Buyer and YSI pursuant to
this Section 7.2(a) shall be offset against any amounts paid with respect to
such Losses by the Sole Member pursuant to Section 7.3(a).
     7.3 Agreement by Sole Member for Indemnification.
          (a) Sole Member agrees to indemnify and hold the GEO Indemnified
Parties harmless from and against the aggregate of all Losses incurred or
suffered by GEO or CSC arising out of or resulting from (i) any breach of a
representation or warranty made by Sole Member in this Agreement, (ii) any
breach of the covenants, obligations or agreements made by

19



--------------------------------------------------------------------------------



 



Buyer, Sole Member or YSI in this Agreement, (iii) any inaccuracy in any
certificate, instrument or other document delivered by Buyer or Sole Member as
required by this Agreement, (iv) obligations arising under the Crisp County
Performance Bond, and/or (v) Buyer’s failure to fulfill any of its payment
obligations under the Note.
          (b) No indemnification under Section 7.3(a) shall be due unless the
aggregate amount of Losses incurred or suffered by GEO or CSC (aggregating all
indemnifiable matters under such Section and Section 7.2(a)) due exceeds the
Indemnification Threshold, in which case indemnity shall become due for the
entire amount of such Losses including the Indemnification Threshold.
          (c) The maximum amount of Losses for which the GEO Indemnified Parties
shall be entitled to be indemnified under Section 7.3(a) shall be One Million
Dollars ($1,000,000) (the “Sole Member Indemnification Cap”).
          (d) At the Closing, Sole Member shall deliver to GEO a clean,
irrevocable letter of credit (the “Letter of Credit”), securing his
indemnification obligations pursuant to Section 7.3(a). The Letter of Credit
shall be maintained for a period of four (4) years following the Closing and
shall be in an amount equal to $750,000 for the first three (3) years following
the Closing and in an amount equal to $500,000 for the last year of the four
year period. GEO shall not call the Letter of Credit unless (i) GEO believes, in
its reasonable discretion, that a GEO Indemnified Party has suffered a Loss as a
result of any breach of the covenants, obligations or agreements made by Buyer,
Sole Member or YSI in Sections 6.4, 6.5, 6.6, 6.7 or 6.8 of this Agreement
and/or Buyer’s failure to fulfill any of its payment obligations under the Note
(including upon an Event of Default (as defined under the terms of the Note)),
or (ii) in the event that it is finally determined in accordance with
Section 12.9 that a GEO Indemnified Party is entitled to indemnification under
Section 7.3(a).
          (e) Any Losses otherwise indemnifiable by the Sole Member pursuant to
Section 7.3(a) shall be offset against any amounts paid with respect to such
Losses by Buyer or YSI pursuant to Section 7.2(a).
     7.4 Survival of Representations and Warranties. Each covenant or agreement
in this Agreement shall survive the Closing without limitation as to time. Each
representation and warranty in this Agreement shall survive the Closing until
the third (3rd) anniversary of the Closing Date. Notwithstanding any knowledge
of facts determined or determinable by any party hereto, such party shall have
the right to fully rely on the representations, warranties, covenants,
obligations and agreements of the other parties hereto contained in this
Agreement or in any other instrument or other document required to be delivered
in connection herewith. Each representation, warranty, covenant, obligation and
agreement contained in this Agreement is independent of each other
representation, warranty, covenant, obligation and agreement. Provided notice of
any claim for indemnification pursuant to this Article VII is given to the party
against whom indemnification is sought prior to the termination of the relevant
survival period, the party seeking indemnification shall have the right to
pursue such claim for indemnification following the termination of the relevant
survival period.
     7.5 Allocation of Tax Liabilities; Indemnification.

20



--------------------------------------------------------------------------------



 



          (a) Subject to Section 7.6, GEO and CSC shall be liable for and shall
hold the YSI Entities harmless against any liability for Taxes of (i) GEO and
CSC and its subsidiaries (other than the YSI Entities) for any taxable year or
other taxable period that ends on or before the Closing Date and, in the case of
any taxable year or other taxable period that includes the Closing Date, that
part of the taxable year or other taxable period that ends at the close of the
Closing Date, and (ii) the YSI Entities that are attributable to any other
corporation and that are imposed on the YSI Entities as a result of membership
of the YSI Entities in a consolidated, combined or unitary group which includes
GEO or CSC prior to the Closing Date.
          (b) Buyer shall be liable for and shall hold GEO harmless against any
liability for Taxes of the YSI Entities for any taxable year or other taxable
period that begins after the close of the Closing Date and, in the case of any
taxable year or other taxable period that includes the Closing Date, that part
of the taxable year or other taxable period that begins after the close of the
Closing Date.
          (c) Whenever it is necessary for purposes of this Section 7.4 to
determine the liability for Taxes for a taxable year or period that begins on or
before and ends after the Closing Date, the determination shall be made by
assuming a taxable year which ended at the close of business on the Closing
Date, except that exemptions, allowances or deductions that are calculated on an
annual basis (such as the deduction for depreciation) shall be apportioned on a
time basis.
          (d)     (i) Buyer shall promptly notify GEO in writing upon receipt by
Buyer, or any of its Affiliates, of notice of any pending or threatened audits
or assessments relating to Taxes for which GEO or CSC would be required to
indemnify Buyer pursuant to Section 7.5(a).
               (ii) GEO shall have the sole right to represent GEO’s interest in
any audit or administrative or court proceeding relating to any such Taxes that
GEO or CSC is required to indemnify pursuant to Section 7.5(a), and to employ
counsel of its choice at its expense. Notwithstanding the foregoing, GEO shall
not be entitled to settle, either administratively or after the commencement of
litigation, any claim for such Taxes which would materially adversely affect the
liability for such Taxes of Buyer or the YSI Entities for any period after the
Closing Date without the prior written consent of Buyer, which consent shall not
be unreasonably withheld or delayed. If GEO elects not to assume the defense of
any claim for such Taxes which may be the subject of indemnification by GEO
pursuant to Section 7.5(a), GEO shall be entitled to participate in such defense
at its expense. Neither Buyer nor the YSI Entities may agree to settle any claim
for such Taxes which may be the subject of indemnification by GEO under
Section 7.5(a) without the prior written consent of GEO, which consent shall not
be unreasonably withheld or delayed.
          (e) GEO shall have no liability under Section 7.5(a) for the payment
of any Taxes attributable to or resulting from any action described in
Section 7.6.
          (f) The indemnities provided under this Section 7.5, shall be in
addition to those provided in the remainder of Article VII.

21



--------------------------------------------------------------------------------



 



          (g) Any stamp tax, transfer tax, or other tax (excluding income tax)
imposed in connection with the transfers contemplated by this Agreement shall be
borne solely by GEO.
     7.6 Tax Covenant. Buyer covenants that it will not cause or permit any
Affiliate of Buyer to make or change any Tax election, amend any Tax Return or
take any Tax position on any Tax Return, take any action, omit to take any
action or enter into any transaction that results in any increased Tax liability
or reduction of any Tax asset of GEO or CSC in respect to any Tax period
including the Closing Date or ending on or before the close of business on the
Closing Date.
     7.7 Returns and Reports.
          (a) Following the Closing, GEO shall file or cause to be filed when
due all Tax Returns with respect to Taxes that are required to be filed by or
with respect to the YSI Entities for taxable years or periods ending on or
before the Closing Date. Buyer shall file or cause to be filed when due all Tax
Returns with respect to Taxes that are required to be filed by or with respect
to the YSI Entities for taxable years or periods ending after the Closing Date
and shall pay any Taxes due in respect of such Tax Returns. A copy of such Tax
Returns shall be provided to the Buyer for its review within 30 days prior to
the due date (including extensions) for the filing thereof.
          (b) With respect to any such Tax Return that covers a period beginning
before and ending after the Closing Date, a copy of such Tax Return shall be
provided to GEO within 30 days prior to the due date (including extensions) for
the filing thereof, and GEO shall have the right to approve (which approval
shall not be unreasonably withheld or delayed) such Tax Return to the extent it
relates to the portion of the period ending on the Closing Date.
     7.8 Cooperation; Access to Records. After the Closing Date, GEO and Buyer
shall:
          (a) assist (and cause its respective Affiliates to assist) the other
party in preparing any Tax Returns or reports which such other party is
responsible for preparing and filing in accordance with Section 7.7;
          (b) cooperate fully in preparing for and conducting any audits of, or
disputes with taxing authorities regarding, any Tax Returns of GEO, CSC or the
YSI Entities;
          (c) make available to the other party and to any taxing authority as
reasonably requested all records, documents, accounting data and other
information relating to Taxes of GEO, CSC or the YSI Entities;
          (d) furnish the other party with copies of all correspondence received
from any taxing authority in connection with any tax audit or information
request with respect to any such taxable period for which the other party may
have a liability under Section 7.5; and
          (e) execute and deliver such powers of attorney and other documents as
are necessary to carry out the intent of this Section 7.8.

22



--------------------------------------------------------------------------------



 



     7.9 Refunds. Any refunds (including interest thereon) of Taxes paid or
indemnified by GEO or CSC pursuant to Section 7.5(a) shall be for the account of
GEO. Any refunds (including interest thereon) of Taxes paid or indemnified by
Buyer pursuant to Section 7.5(b) shall be for the account of Buyer. Buyer agrees
to assign and promptly remit (and to cause the YSI Entities to assign and
promptly remit) to GEO all refunds (including interest thereon) of Taxes which
GEO is entitled to hereunder and which are received by Buyer or the YSI Entities
or any other Affiliate of Buyer. GEO agrees to assign and promptly remit to
Buyer all refunds (including interest thereon) of Taxes which Buyer is entitled
to hereunder and which are received by GEO or any of its Affiliates.
     7.10 Price Adjustment. Buyer and GEO agree that any payment made under this
Section 7.4 through 7.10 will be treated by the parties on its Tax Returns as an
adjustment to the Purchase Price.
     7.11 Survival. Notwithstanding anything in this Agreement to the contrary,
the provisions of Sections 7.4 through 7.10 shall survive through the applicable
statute of limitations as the same may be extended plus 30 days thereafter.
     7.12 No Bar; Remedies Cumulative. The remedies provided herein shall be
cumulative and shall not preclude any party hereto from asserting any other
right, or seeking any other remedies against any other party to this Agreement.
ARTICLE VIII
CONDITIONS TO THE OBLIGATIONS
OF THE PARTIES
     8.1 Conditions to the Obligations of Buyer. The obligations of Buyer to
effect the transactions contemplated hereby, shall be subject to the fulfillment
at or prior to the Closing Date of the following conditions, any or all of which
may be waived in whole or in part by Buyer:
          (a) The Effective Time shall have occurred;
          (b) GEO shall have caused CSC to transfer to Buyer the Purchased
Shares in accordance with Section 1.2;
          (c) The representations and warranties of GEO contained in this
Agreement shall be accurate in all material respects as of the date of this
Agreement and as of the Closing Date, as though made on and as of the Closing
Date or, to the extent representations and warranties speak as of an earlier
date, as of such earlier date;
          (d) GEO shall have performed or complied in all material respects with
all agreements, obligations and covenants required by this Agreement to be
performed or complied with by it on or prior to the Closing Date;
          (e) No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any law, rule, regulation, judgment, decree, executive order
or award which

23



--------------------------------------------------------------------------------



 



is then in effect and has the effect of making the Stock Purchase or any
Pre-Closing Transfers illegal or otherwise prohibiting consummation of the Stock
Purchase or any Pre-Closing Transfers;
          (f) The Pre-Closing Transfers shall have occurred, except to the
extent any portion of such Pre-Closing Transfers have not occurred because a
Required Consent has not been obtained; and
          (g) Buyer shall have received insurance coverage for the Juvenile
Business in the areas of workers’ compensation, general liability, automobile,
and employee health, with terms reasonably acceptable to the Buyer.
     8.2 Conditions to the Obligations of GEO. The obligations of GEO to effect
the transactions contemplated hereby shall be subject to the fulfillment at or
prior to the Closing Date of the following conditions, any or all of which may
be waived in whole or in part by GEO:
          (a) The Effective Time shall have occurred;
          (b) Buyer shall have delivered to CSC the Purchase Price in accordance
with Section 1.3 including, without limitation, the Promissory Note to be
delivered by Buyer thereunder;
          (c) The representations and warranties of Buyer contained in this
Agreement shall be accurate in all material respects as of the date of this
Agreement and as of the Closing Date, as though made on and as of the Closing
Date or, to the extent representations and warranties speak as of an earlier
date, as of such earlier date;
          (d) Buyer shall have performed or complied in all material respects
with all agreements, obligations and covenants required by this Agreement to be
performed or complied with by him on or prior to the Closing Date;
          (e) The Sole Member shall have delivered to GEO the Letter of Credit;
and
          (f) No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any law, rule, regulation, judgment, decree, executive order
or award which is then in effect and has the effect of making the Stock Purchase
or any Pre-Closing Transfers illegal or otherwise prohibiting consummation of
the Stock Purchase or any Pre-Closing Transfers.
ARTICLE IX
TERMINATION
     9.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing Date, as
follows (the date of any such termination, the “Termination Date”):
          (a) by the mutual written consent of GEO and Buyer;

24



--------------------------------------------------------------------------------



 



          (b) automatically in the event that the Merger Agreement shall be
terminated;
          (c) by either GEO or Buyer if the Closing shall not have occurred on
or before the earlier to occur of: (i) 11:59 p.m., Eastern Time, on the date of
the Effective Time; or (ii) December 1, 2005; provided, however, that the right
to terminate this Agreement under this Section 9.1(c) shall not be available to
either party hereto if such party’s failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before such date.
          (d) by either GEO or Buyer if any Governmental Authority shall have
enacted, issued, promulgated, enforced or entered any injunction, order, decree
or ruling (whether temporary, preliminary or permanent) or taken any other
action (including the failure to have taken an action) which has become final
and non-appealable and has the effect of making the consummation of the Stock
Purchase illegal or otherwise preventing or prohibiting consummation of the
Stock Purchase;
          (e) by GEO, if GEO is not in material breach of its obligations under
this Agreement, and if there shall have been a breach of any representation,
warranty, covenant, obligation or agreement on the part of Buyer or YSI
contained in this Agreement, or if any such representation or warranty shall
have become untrue or inaccurate, such that (i) the conditions set forth in
subsections (c) or (d) of Section 8.2 would not be capable of being satisfied,
and (ii) such breach or inaccuracy is not capable of being cured or, if
reasonably capable of being cured, has not been cured within 30 days after
notice to Buyer; or
          (f) by Buyer, if Buyer is not in material breach of its obligations
under this Agreement, and if there shall have been a breach of any
representation, warranty, covenant, obligation or agreement on the part of GEO
contained in this Agreement, or if any such representation or warranty shall
have become untrue or inaccurate, such that (i) the conditions set forth in
subsections (c) or (d) of Section 8.1 would not be capable of being satisfied,
and (ii) such breach or inaccuracy is not capable of being cured or, if
reasonably capable of being cured, has not been cured within 30 days after
notice to GEO.
9.2 Termination Fees; Effect of Termination.
          (a) Buyer and the Sole Member agree that if this Agreement shall be
terminated by GEO pursuant to Section 9.1(e), then Buyer and/or the Sole Member
shall pay GEO a termination fee of $250,000 (the “Termination Fee”) in
immediately available funds no later than two business days after such
termination by GEO.
          (b) GEO agrees that if this Agreement shall be terminated by Buyer
pursuant to Section 9.1(f), then GEO shall pay Buyer the Termination Fee in
immediately available funds no later than two business days after such
termination by Buyer.
          (c) Notwithstanding anything to the contrary in this Agreement, except
as otherwise set forth in Section 9.2(d), in the event of a termination of this
Agreement pursuant to Section 9.1(e), (i) GEO’s receipt of the Termination Fee
pursuant to Section 9.2(a) shall constitute liquidated damages and shall be the
sole and exclusive remedy of GEO for (A) any breach of any representation,
warranty, covenant, obligation or agreement contained in this Agreement on the
part of Buyer or Sole Member, (B) any Losses suffered by GEO as a result of

25



--------------------------------------------------------------------------------



 



the failure of the Stock Purchase and the other transactions contemplated hereby
to be consummated, and/or (C) any other Losses incurred by GEO in connection
with this Agreement, and upon payment of the Termination Fee, none of the Sole
Member or Buyer, or any officers, directors, employees, agents, representatives
or stockholders of Buyer, shall have any further liability or obligation
relating to or arising out of this Agreement. Notwithstanding anything to the
contrary in this Agreement, except as otherwise set forth in Section 9.2(d), in
the event of a termination of this Agreement pursuant to Section 9.1(f),
(i) Buyer’s receipt of the Termination Fee pursuant to Section 9.2(b) shall
constitute liquidated damages and shall be the sole and exclusive remedy of
Buyer for (A) any breach of any representation, warranty, covenant or agreement
contained in this Agreement on the part of GEO, (B) any Losses suffered by Buyer
as a result of the failure of the Stock Purchase and the other transactions
contemplated hereby to be consummated, and/or (C) any other Losses incurred by
Buyer in connection with this Agreement, and upon payment of the Termination
Fee, none of GEO or any officers, directors, employees, agents, representatives
or stockholders of GEO, shall have any further liability or obligation relating
to or arising out of this Agreement.
          (d) Prior to the termination of this Agreement pursuant to
Section 9.1, GEO and Buyer shall have the right to seek specific performance of
the terms hereof in the event that any provisions of this Agreement are not
performed in accordance with the terms hereof, to the extent available under
applicable Law.
          (e) Each of GEO and Buyer acknowledges that the agreements contained
in this Section 9.2 are an integral part of the transactions contemplated by
this Agreement. In the event that Buyer shall fail to pay the Termination Fee if
and when due or GEO shall fail to pay the Termination Fee if and when due, GEO
or Buyer, as the case may be, shall reimburse the other party for all reasonable
costs and expenses actually incurred or accrued by such other party (including
reasonable fees and expenses of counsel) in connection with the collection under
and enforcement of this Section 9.2.
          (f) Except as otherwise provided in this Section 9.2 and Article XII
(which shall survive any termination of this Agreement), in the event of the
termination of this Agreement pursuant to Section 9.1, this Agreement shall
forthwith become void, and there shall be no liability under this Agreement on
the part of any party hereto to any other party hereto including any third-party
beneficiary thereof.
ARTICLE X
CHANGE IN CONTROL
     10.1 Change in Control Transaction. In the event that, during the 24 month
period following the Closing (the “Targeted Change in Control Period”), the Sole
Member, Buyer, any YSI Entity, or any of their Affiliates, enters into an
agreement or other arrangement which, directly or indirectly, would, either
immediately or with the passage of time, result in a Change in Control, then,
upon the consummation of such Change in Control (provided that such Change in
Control is consummated during the Targeted Change in Control Period or within
12 months thereafter) GEO and/or CSC shall be entitled to receive fifty percent
(50%) of the Net Proceeds (as defined below) received by the Sole Member, Buyer,
the applicable YSI Entity, or

26



--------------------------------------------------------------------------------



 



any of their Affiliates, as the case may be, in connection with such Change in
Control, in the same form and at the same time as such Net Proceeds are paid to
the Sole Member, Buyer, the applicable YSI Entity, or such Affiliates, as the
case may be.
     10.2 Certain Terms Defined. For the purposes of this Agreement:
          (a) “Change in Control” means a transaction, or series of
transactions, pursuant to which any of the following shall have occurred:
(i) any Person, or any two or more Persons acting as a group, other than James
F. Slattery and his Affiliates, (a “Group”) shall, through sale, merger,
consolidation or otherwise, obtain ownership or Control of (A) more than fifty
percent (50%) of the outstanding common stock or other equity interests of any
Control Person, (B) more than fifty percent (50%) of the outstanding voting
power, with respect to the election of members of the board of directors or
other similar body, of any Control Person, or (C) more than fifty percent (50%)
of the outstanding economic interests of any Control Person; or (ii) any Person
or Group, shall acquire 50% or more of the assets of the Juvenile Business;
          (b) “Change in Control Percentage” means a percentage equal the actual
percentage of the equity, voting power or economic interests in any Control
Person, or the percentage of assets of the Juvenile Business (calculated by
reference to the revenues generated by such assets as compared to the aggregate
revenues of the Juvenile Business during the most recently completed fiscal year
of the Juvenile Business), acquired by a Person or Group other than James F.
Slattery and his Affiliates.
          (c) “Control” means (i) the power to vote thirty percent (30%) or more
of the securities or other equity interests of a Person having ordinary voting
power, or (ii) the possession, directly or indirectly, of any other power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise;
          (d) “Control Person” means any of Buyer, any YSI Entity or any Person
which then owns or controls the Juvenile Business.
          (e) “Net Proceeds” means all gross proceeds of any kind or nature
directly or indirectly received by the Sole Member, Buyer, any YSI Entity, or
any of their Affiliates, in connection with or as a result of a Change in
Control, less (i) any outstanding indebtedness of Buyer or any YSI Entity that
is borrowed on an arms-length basis on market terms and which is extinguished
and fully paid off in connection with such a Change in Control (other than the
Promissory Note), less (ii) any amounts contributed by Buyer or the Sole Member
to the Juvenile Business at any time, including contributions of equity capital,
that are contributed on an arms-length basis on market terms and which are
repaid or otherwise returned to the Buyer or the Sole, as the case may be, in
connection with such a Change in Control, less (iii) the Proportionate Threshold
Amount, plus (iv) any amounts directly or indirectly received by Sole Member or
any Control Person, or any of their Affiliates, at any time, that constitute
golden parachute or severance payments, dividends, loans, related party
transactions (other than on market terms) or other extraordinary compensation
(including, but not limited to, any amounts which shall be paid to any of them
in connection with the Change in Control, other than in their capacity as equity
participants in the Juvenile Business); and

27



--------------------------------------------------------------------------------



 



          (f) “Proportionate Threshold Amount” means the (i) amount of the
Purchase Price actually paid by Buyer to CSC under the terms of this Agreement
multiplied by (ii) the Change in Control Percentage.
     10.3 Audit Rights. In the event of a Change in Control, upon the request of
GEO, the Sole Member, Buyer and the YSI Entities shall provide GEO in a timely
manner with reasonable access to all records, documents and other information
necessary to audit and confirm compliance by the Sole Member, Buyer and YSI with
the provisions of this Article X.
ARTICLE XI
DEFINITIONS
     11.1 Defined Terms. As used herein, the following terms shall have the
following meanings:
     “Affiliate” shall have the meaning ascribed to it in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act, as in effect on the
Closing Date.
     “Expenses” means any and all expenses incurred in connection with
investigating, defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified against hereunder (including court filing
fees, court costs, arbitration fees or costs, witness fees, and reasonable fees
and disbursements of legal counsel, investigators, expert witnesses,
consultants, accountants and other professionals).
     “GAAP” means generally accepted accounting principles in effect in the
United States of America from time to time.
     “Knowledge of the Sole Member” whether or not capitalized, means, with
respect to any fact or other matter, (i) James F. Slattery’s actual knowledge of
such fact or other matter, and/or (ii) a fact or matter that James F. Slattery
would reasonably be expected to have knowledge of given his (a) position as
Chief Executive Officer and President of CSC prior to the Effective Time and (b)
his management and operation of the Juvenile Business.
     “Lien” means any mortgage, pledge, security interest, encumbrance, lien,
restriction, charge (including, but not limited to, any conditional sale or
other title retention agreement, any lease in the nature thereof, and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code) or other claim of any kind, including, but not limited to, any easement,
right of way or other encumbrance to title, or any option, right to purchase,
right to lease, right of first refusal, right of first offer or other similar
rights.
     “Losses” means any and all losses, costs, obligations, liabilities,
settlement payments, awards, judgments, fines, penalties, damages, Expenses,
deficiencies or other charges.
     “Person” means an individual, partnership, corporation, business trust,
joint stock company, estate, trust, unincorporated association, joint venture,
Governmental Authority or other entity, of whatever nature.

28



--------------------------------------------------------------------------------



 



     “Taxes” means all taxes, fees or other assessments, including, but not
limited to, income, excise, property, sales, franchise, intangible, payroll,
withholding, social security and unemployment taxes imposed by any federal,
state, local or foreign governmental agency, and any interest or penalties
related thereto.
11.2 Other Definitional Provisions.
          (a) All terms defined in this Agreement shall have the defined
meanings when used in any certificates, reports or other documents made or
delivered pursuant hereto or thereto, unless the context otherwise requires.
          (b) Terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.
          (c) All matters of an accounting nature in connection with this
Agreement and the transactions contemplated hereby shall be determined in
accordance with GAAP applied on a basis consistent with prior periods, where
applicable.
          (d) As used herein, the neuter gender shall also denote the masculine
and feminine, and the masculine gender shall also denote the neuter and
feminine, where the context so permits.

29



--------------------------------------------------------------------------------



 



     11.3 Term Defined Elsewhere in this Agreement. For purposes of this
Agreement, the following terms have meanings set forth in the sections
indicated:

             
Term
    Section    
Adult Business
    Recitals    
Agreement
    Preamble    
Asset Transfers
    2.2    
Buyer
    Preamble    
Closing
    1.4    
Closing Date
    1.4    
Contract
    3.5    
Crisp County Performance Bond
    5.4    
CSC
    Recitals    
CSC Closing
    2.1    
CSC Juvenile Contracts
    Recitals    
CSC Juvenile Assets
    Recitals    
Effective Time
    Recitals    
Genesis Property
    Recitals    
Governmental Authority
    3.5    
Juvenile Assets
    Recitals    
Juvenile Business
    Recitals    
Juvenile Medicaid Services
    5.12    
Juvenile Permits
    5.12    
Law
    3.5    
Medicaid Permits
    5.12    
Merger
    Recitals    
Merger Agreement
    Recitals    
Promissory Note
    1.3    
Purchase Price
    1.3    
Purchased Shares
    Recitals    
Required Permits
    5.12    
Required Consents
    2.1    
Shared Leased Assets
    5.8    
Sole Member
    Recitals    
Stock Purchase
    Recitals    
Target Juvenile Business Net Book Value
    3.8    
YSI
    Recital    
YSI Closing
    2.2    
YSI Entities
    Recitals    

30



--------------------------------------------------------------------------------



 



ARTICLE XII
GENERAL PROVISIONS
     12.1 Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or facsimile transmission if such transmission is confirmed by
delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and telecopy numbers
(or to such other addresses or telecopy numbers which such party shall designate
in writing to the other party):

     
if to GEO to:
  with a copy to:
 
   
     The GEO Group, Inc.
     One Park Place
     621 Northeast 53rd Street, Suite 700
     Boca Raton, FL 33487
     Attention: John J. Bulfin,
     Senior Vice President and General Counsel
     Facsimile: (561) 999-7635
       Akerman Senterfitt
     One S.E. Third Avenue, 27th Floor
     Miami, FL 33131
     Attention: Jose Gordo, Esq.
     Facsimile: (305) 374-5095
 
   
if to YSI or Buyer:
  with a copy to:
 
   
     Youth Services International, Inc.
     1819 Main Street, Ste. 1000
     Sarasota, FL 34236
     Attention: James F. Slattery
       Baker Botts L.L.P.
     2001 Ross Avenue, Suite 700
     Dallas, Texas 75201
      Attention: William D. Howell
     Facsimile: (214) 953-6503

     12.2 Entire Agreement; Recitals. This Agreement (including the Schedules
attached hereto and the Recitals set forth on the first page hereof) and other
documents delivered concurrently herewith, contains the entire understanding of
the parties in respect of its subject matter and supersedes all prior agreements
and understandings (oral or written) between or among the parties with respect
to such subject matter. The Schedules constitute a part hereof as though set
forth in full above. The Recitals are true and correct and are incorporated
herein by reference.
     12.3 Expenses. Except as otherwise provided herein, the parties shall pay
their own fees and expenses, including their own professional fees, incurred in
connection with this Agreement or any transaction contemplated hereby.
     12.4 Amendment; Waiver. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
all parties. No failure to exercise, and no delay in exercising, any right,
power or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power

31



--------------------------------------------------------------------------------



 



or privilege hereunder preclude the exercise of any other right, power or
privilege. No waiver of any breach of any provision shall be deemed to be a
waiver of any preceding or succeeding breach of the same or any other provision,
nor shall any waiver be implied from any course of dealing between the parties.
No extension of time for performance of any obligations or other acts hereunder
or under any other agreement shall be deemed to be an extension of the time for
performance of any other obligations or any other acts. The rights and remedies
of the parties under this Agreement are in addition to all other rights and
remedies, at law or equity, that they may have against each other.
     12.5 Binding Effect; Assignment. The rights and obligations of this
Agreement shall bind and inure to the benefit of the parties and their
respective successors and assigns. Nothing expressed or implied herein shall be
construed to give any other person any legal or equitable rights hereunder.
Except as expressly provided herein, the rights and obligations of this
Agreement may not be assigned or delegated by any party hereto without the prior
written consent of the other parties hereto.
     12.6 Counterparts; Execution by Facsimile. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.
Delivery of an executed counterpart hereof by facsimile shall be effective as
manual delivery of an executed counterpart hereof.
     12.7 Interpretation. When a reference is made in this Agreement to an
article, section, paragraph, clause, schedule or exhibit, such reference shall
be deemed to be to this Agreement unless otherwise indicated. The headings
contained herein and on the schedules are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement or the
schedules. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” Time shall be of the essence in this Agreement.
     12.8 Governing Law; Interpretation. This Agreement shall be construed in
accordance with and governed for all purposes by the laws of the State of
Florida applicable to contracts executed and to be wholly performed within such
State, without regard to conflict of laws principles.
     12.9 Dispute Resolution/Arbitration.
          (a) The parties agree to negotiate in good faith to resolve any
controversy, dispute or claim arising out of, in connection with, or in relation
to the interpretation, performance, non-performance, validity or breach of this
Agreement; provided that whether the parties negotiated in good faith to resolve
any disputes will not be an issue to be resolved in any forum. In the event the
parties are unable to resolve any such dispute, any party may demand that the
dispute (but excluding any Termination Dispute discussed below) be determined by
arbitration, and the place of arbitration shall be Orlando, Florida. Such
arbitration shall be conducted by the American Arbitration Association (“AAA”)
and, except as otherwise provided herein, in accordance with the rules of the
AAA in effect at the time of such arbitration, by, and all decisions and awards
shall be rendered by, three arbitrators listed on the AAA roster, one

32



--------------------------------------------------------------------------------



 



appointed by GEO, one appointed by Buyer and one appointed by the two
arbitrators appointed by the parties. All decisions and awards rendered by the
arbitrators shall be final, binding and nonappealable, and judgment may be
entered on any such award by any state or federal court having competent
jurisdiction. The prevailing party in any arbitration conducted pursuant to this
Section 12.9(a) shall be entitled to reimbursement from the non-prevailing party
of all attorneys’ fees and other costs and expenses associated with such
arbitration and/or the initiation or defense thereof.
          (b) Notwithstanding anything to the contrary set forth in subsection
(a) of this Section 12.9, any disputes related to the termination of this
Agreement including, without limitation, any disputes regarding the propriety
thereof or any liabilities or damages resulting therefrom (collectively, the
“Termination Disputes”) shall be heard and determined exclusively by the state
and federal courts of Orange County, Florida, and each party hereto submits to
the exclusive jurisdiction of such courts with respect to any Termination
Disputes. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any action or proceeding arising out of or relating to a Termination
Dispute brought in Orange County, Florida or any judgment entered by any court
located in Orange County, Florida in respect thereof. A final judgment in any
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
     12.10 Certain Limitations Relating to Sole Member. The Sole Member is not
entering this Agreement in his capacity as a director or officer of CSC, and
nothing contained herein shall require the Sole Member to take, or prevent Sole
Member from taking, any actions in his capacity as an officer or director of
CSC. Sole Member reserves the right to take any actions he determines in his
sole discretion are necessary in order to fulfill his fiduciary duties as an
officer or director of CSC.
     12.11 Arm’s Length Negotiations. Each party herein expressly represents and
warrants to all other parties hereto that (a) before executing this Agreement,
said party has fully informed itself of the terms, contents, conditions and
effects of this Agreement; (b) said party has relied solely and completely upon
its own judgment in executing this Agreement; (c) said party has had the
opportunity to seek and has obtained the advice of counsel before executing this
Agreement; (d) said party has acted voluntarily and of its own free will in
executing this Agreement; (e) said party is not acting under duress, whether
economic or physical, in executing this Agreement; and (f) this Agreement is the
result of arm’s length negotiations conducted by and among the parties and their
respective counsel.
     12.12 No Reliance on Promises Not Set Forth Herein. No promise or
representation has been made to Buyer to induce it to enter into this Agreement
that is not set forth in this Agreement and the Buyer executed this Agreement
freely, voluntarily and without reliance upon any statement or representation by
CSC, GEO or any of their Affiliates.
     12.13 Buyer Has Read this Agreement. Buyer has read and fully understands
this Agreement and the meaning of its provisions and has had the opportunity to
consult with an attorney before entering into this Agreement.

33



--------------------------------------------------------------------------------



 



     12.14 JURY TRIAL WAIVER. EACH OF GEO AND BUYER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THE PARTIES
ACKNOWLEDGE THAT EACH OF THEM HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS HAD AN
OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY TRIAL
WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.
[Signatures Begin on Following Page]

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed the day and year first above written.

            THE GEO GROUP, INC.
      By:   /s/ George C. Zoley         Name:   George C. Zoley        Title:  
Chairman and CEO        JFS DEVELOPMENT , LLC
      By:   /s/ James F. Slattery         Name:   James F. Slattery       
Title:   President        THE SOLE MEMBER:
      /s/ James F. Slattery       James F. Slattery, individually           

35